                 Case 1:19-cv-11495-RA Document 14 Filed 02/25/20                      n~r_,;_ ~ l_: ?! \~,' r; H_:_
                                                                                                                l\r_:_:

                                                                                       IVi th~       t1j; tr ~\1 ~ i: L'
                                                                                             ---~ i::.,a           i;     .i&' V);<
                                                                                          lfusoc-so~--- - -
                                                                               ~~I        I
                                                                                                 DOCLil\lENT
                                                                                                  •
                                                                                          1
                                                                                                 ELECTRO~ICALL y FILED
                                                                                          1
                                                                                                 DOC#:
                                                                                                 DATfF-IL_E_D_:~~1~-~-,~J-a___
                                           3'~.-         .?/.?-4~tJ-tJcf(}(}             ..,;:   _____
                                            g-acdP7~..   .?/.?-4~tJ- (}cf/(}
                                                WWW.KLSELAW.COM
                                                                                                      Nathan T. Williams
                                                                                          NWILLIAMS@KLSELAW.COM
                                                                                                  DIRECT DIAL: 212-430-0812
                                               February 25, 2020
      ByECF
      Hon. Ronnie Abrams
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, New York 10007

                            Re:     Falvey Cargo Underwriting Ltd, et al.,
                                    v. ZIM Integrated Shipping Services Ltd., et al.
                                    1: l 9-cv-11495-RA
                                    Our File: 6302

      Dear Judge Abrams,

              We represent Plaintiffs in the captioned matter and write pursuant to Your Honor's 18
      December 2019 Order, Docket Entry 11, scheduling an initial pretrial conference in this matter for
      6 March 2020. Plaintiffs respectfully request that the initial conference be adjourned until a date
      most convenient for the Court in the second half of April 2020. This request, the first of its kind,
      is necessitated by the fact that lead counsel on this matter is required to appear for oral argument
      in Tennessee state court on another matter on the date of the scheduled conference. Plaintiffs
      appreciate Your Honor considering this request, to which Defendants' counsel consent.

                                                                                  Respectfully,

                                                          KENNEDY LILLIS SCHMIDT & ENGLISH

Application granted. The initial conference
                                                          By:              s/ Nathan T. Williams
scheduled for March 6, 2020 is hereby adjourned to
April 17, 2020 at 11 :45 a.m.                                                  Nathan T. Williams

SO ORDERED.


                      Hon Ronnie Abrams
                      2/26/2020
